              Case 1:20-cv-05253-JPO Document 19 Filed 09/17/20 Page 1 of 3




                                                                                            Washington
                                                                                            700 13th Street, NW
                                                                                            10th Floor
                                                                                            Washington, DC 20005-3960
By ECF                                                                                      T +1 202 777 4500 (Switchboard)
                                                                                               +1 202 777 4545 (Direct)
                                                                                            F +1 202 507 5945
Judge J. Paul Oetken                                                                        E eric.mahr@freshfields.com
United States District Judge                                                                www.freshfields.com

Southern District of New York                                                               Doc ID
Room 2101                                                                                   US4178280/9
                                                                                            Our Ref
40 Foley Square                                                                             161495-0027 EJM
New York, NY 10007




September 17, 2020

Re:       Mayra Josenia Ferreyra Santos v. Carina Villalona and Mayobanex Villalona (Case
          20-cv-5253) – Defendants’ Answer and Motion

Dear Judge Oetken:

We are writing to oppose the Motion to Set Aside, Continuance and Not to Enter Default filed by
Carina Villalona and Mayobanex Villalona (Defendants) (ECF 18).

We note that Defendants filed their answer (Answer) to Mayra Josenia Ferreyra Santos’ Complaint
(the Plaintiff or Ms. Ferreyra) on September 15, 2020, over a month past the deadline to respond
and eight weeks after Defendants were served. Defendants were properly served a copy of the
Summons and Complaint on July 21, 2020 (ECF 7, 11), and, despite engaging counsel, never
sought an extension for their time to respond.

Despite having engaged counsel in August, we understand Defendants are now proceeding pro se,
and that the Court has wide discretion to determine the appropriate amount of latitude to grant to
pro se litigants. However, we want to underscore for the Court that the Defendants’ delay is not
without great cost to Ms. Ferreyra. Ms. Ferreyra remains in the United States for only two reasons:
to prosecute this case and because Defendants’ actions have prevented her from traveling home to
her family in the Dominican Republic. Indeed, one of the many inducements Defendants used to
lure her to the United States was the promise to pay for her return to the Dominican Republic,
which they have failed to do. They have also denied her a fair wage and she therefore lacks the
funds to travel home (and then back again if required for this case). Most egregiously, Defendants
still possess and have refused to return her passport. As a result, in a very real sense, Ms. Ferreyra
remains a captive of Defendants’ wrongdoing and continues to suffer from it. We ask the Court to
consider this on-going harm in determining how to respond to the Defendants’ failure to take action
in response to the Complaint until now.




The Freshfields Bruckhaus Deringer US LLP partners include members of the Bars of the State of New York and the District of Columbia,
Solicitors of the Supreme Court of England and Wales and Rechtsanwälte of Germany.
             Case 1:20-cv-05253-JPO Document 19 Filed 09/17/20 Page 2 of 3




                                                                                                   23



Defendants cannot claim not to have been unaware of their obligations to the Court. The summons
served upon them states plainly that

          [w]ithin 21 days after service of this summons on you (not counting the day you received
          it) … you must serve on the plaintiff an answer to the attached complaint or a motion under
          Rule 12 of the Federal Rules of Civil Procedure … If you fail to respond, judgement by
          default will be entered against you for the relief demanded in the complaint. You also must
          file your answer or motion with the court.

Moreover, as we updated the Court in our letters of September 2, 2020, and September 4, 2020,
Defendants engaged the Nestor Diaz Law Office as “settlement counsel” as early as August 10,
2020, but still failed to make any effort to respond to the Complaint. During these initial settlement
discussions, Plaintiff postponed moving for default, until Defendants’ counsel informed us on
September 4, 2020, that they no longer represented Defendants.

If the Court chooses to strike Defendants’ Answer as untimely and insufficient under the Federal
Rules of Civil Procedure, Ms. Ferreyra will move for default within ten days. Ms. Ferreyra was
granted a Certificate of Default from the Clerk on September 9, 2020 (ECF 16) and was in the
process of preparing a motion for default when Defendants filed their Answer.

If the Court chooses not to strike the Answer, Plaintiffs requests that the Court order Defendants
to provide a full and complete Answer responding to each paragraph in the Complaint (as opposed
to the blanket denial in their Answer in which they even deny their address) within no more than
30 days. We suggest that this is a more than fair requirement give that Defendants have now had
the Complaint for almost two months and all of the information needed to respond is within their
own personal knowledge.

In parallel, Ms. Ferreyra continues to be open to settlement discussions, but asks that Defendants
not be permitted to use those discussions as a tool to delay further the progress of this litigation.
While Defendant Mayobanex Villalona travels back and forth to the Dominican Republic, Ms.
Ferreyra remains trapped in the United States unable to return to her family, all the result of the
Defendants’ wrongdoing.

We wrote this letter as opposed to filing a formal motion to strike given Defendants’ pro se status
and in order to avoid delay. If the Court would prefer that Plaintiff file a formal motion to strike,
we will of course do so at your direction.




US4178280/9 161495-0027
             Case 1:20-cv-05253-JPO Document 19 Filed 09/17/20 Page 3 of 3




                                                                             33



Respectfully,




Eric Mahr


cc:       Carina Villalona and Mayobanex Villalona




US4178280/9 161495-0027
